Exhibit 10.50

 

AMENDMENT TO CONVERTIBLE PROMISSORY NOTE

 

This Amendment to Convertible Promissory Note (this “Amendment”) is entered into
as of May 10, 2017, by and between St. George Investments LLC, a Utah limited
liability company (“Lender”), and Omagine, Inc., a Delaware corporation
(“Borrower”). Capitalized terms used in this Amendment without definition shall
have the meanings given to them in the Note (as defined below).

 

A.         Borrower previously issued to Lender a Convertible Promissory Note
dated November 14, 2016 in the principal amount of $185,000.00 (the “Note”).

 

B.         Borrower has requested that Lender extend the May 16, 2017 Maturity
Date of the Note (the “Extension”).

 

C.         Lender has agreed, subject to the terms, amendments, conditions and
understandings expressed in this Amendment, to grant the Extension.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.         Recitals. Each of the parties hereto acknowledges and agrees that the
recitals set forth above in this Amendment are true and accurate and are hereby
incorporated into and made a part of this Amendment.

 

2.         Extension. The first sentence of the Note is deleted in its entirety
and replaced with the following:

 

“FOR VALUE RECEIVED, Omagine, Inc., a Delaware corporation (“Borrower”),
promises to pay to St. George Investments LLC, a Utah limited liability company,
or its successors or assigns (“Lender”), $185,000.00 and, if applicable, any
interest, fees, charges, and late fees on or before July 17, 2017 (the “Maturity
Date”).”

 

3.         Extension Fee. In consideration of Lender’s grant of the Extension,
its fees incurred in preparing this Amendment and other accommodations set forth
herein, Borrower agrees to pay to Lender on or before May 15, 2017 an extension
fee in the amount of $10,000.00 (the “Extension Fee”). The Extension Fee shall
be payable to Lender via wire transfer of immediately available funds on or
before May 15, 2017.

 

4.         Affirmation of Note Balance. The Note shall be and remain in full
force and effect in accordance with its terms and is hereby ratified and
confirmed in all respects. Borrower and Lender agree that the outstanding
balance of the Note as of the date hereof is $185,000.00.

 

5.         Conditionality of Extension. The Extension is conditioned upon and
subject to Borrower’s payment to Lender of the Extension Fee and the Extension
shall not be effective unless and until Lender has received the Extension Fee.

 



 

 

 

6.         Representations and Warranties. In order to induce Lender to enter
into this Amendment, Borrower, for itself, and for its affiliates, successors
and assigns, hereby acknowledges, represents, warrants and agrees as follows:

 

(a)         Borrower has full power and authority to enter into this Amendment
and to incur and perform all obligations and covenants contained herein, all of
which have been duly authorized by all proper and necessary action. No consent,
approval, filing or registration with or notice to any governmental authority is
required as a condition to the validity of this Amendment or the performance of
any of the obligations of Borrower hereunder.

 

(b)         There is no fact known to Borrower or which should be known to
Borrower which Borrower has not disclosed to Lender on or prior to the date of
this Amendment which would or could materially and adversely affect the
understanding of Lender expressed in this Amendment or any representation,
warranty, or recital contained in this Amendment.

 

(c)         Except as expressly set forth in this Amendment, Borrower
acknowledges and agrees that neither the execution and delivery of this
Amendment nor any of the terms, provisions, covenants, or agreements contained
in this Amendment shall in any manner release, impair, lessen, modify, waive, or
otherwise affect the liability and obligations of Borrower under the terms of
the Transaction Documents.

 

(d)         Borrower has no defenses, affirmative or otherwise, rights of
setoff, rights of recoupment, claims, counterclaims, actions or causes of action
of any kind or nature whatsoever against Lender, directly or indirectly, arising
out of, based upon, or in any manner connected with, the transactions
contemplated hereby, whether known or unknown, which occurred, existed, was
taken, permitted, or begun prior to the execution of this Amendment and
occurred, existed, was taken, permitted or begun in accordance with, pursuant
to, or by virtue of any of the terms or conditions of the Transaction Documents.
To the extent any such defenses, affirmative or otherwise, rights of setoff,
rights of recoupment, claims, counterclaims, actions or causes of action exist
or existed, such defenses, rights, claims, counterclaims, actions and causes of
action are hereby waived, discharged and released. Borrower hereby acknowledges
and agrees that the execution of this Amendment by Lender shall not constitute
an acknowledgment of or admission by Lender of the existence of any claims or of
liability for any matter or precedent upon which any claim or liability may be
asserted.

 

(e)         Borrower represents and warrants that as of the date hereof no
Events of Default or other material breaches exist under the Transaction
Documents or have occurred prior to the date hereof.

 

7.         Certain Acknowledgments. Each of the parties acknowledges and agrees
that no property or cash consideration of any kind whatsoever has been or shall
be given by Lender to Borrower in connection with the Extension or any other
amendment to the Note granted herein.

 



 2 

 

 

8.         Other Terms Unchanged. The Note, as amended by this Amendment,
remains and continues in full force and effect, constitutes legal, valid, and
binding obligations of each of the parties, and is in all respects agreed to,
ratified, and confirmed. Any reference to the Note after the date of this
Amendment is deemed to be a reference to the Note as amended by this Amendment.
If there is a conflict between the terms of this Amendment and the Note, the
terms of this Amendment shall control. No forbearance or waiver may be implied
by this Amendment. Except as expressly set forth herein, the execution,
delivery, and performance of this Amendment shall not operate as a waiver of, or
as an amendment to, any right, power, or remedy of Lender under the Note, as in
effect prior to the date hereof. For the avoidance of doubt, this Amendment
shall be subject to the governing law, venue, and Arbitration Provisions, as set
forth in the Note.

 

9.         No Reliance. Borrower acknowledges and agrees that neither Lender nor
any of its officers, directors, members, managers, equity holders,
representatives or agents has made any representations or warranties to Borrower
or any of its agents, representatives, officers, directors, or employees except
as expressly set forth in this Amendment and the Transaction Documents and, in
making its decision to enter into the transactions contemplated by this
Amendment, Borrower is not relying on any representation, warranty, covenant or
promise of Lender or its officers, directors, members, managers, equity holders,
agents or representatives other than as set forth in this Amendment.

 

10.       Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument. The parties hereto confirm that any
electronic copy of another party’s executed counterpart of this Amendment (or
such party’s signature page thereof) will be deemed to be an executed original
thereof.

 

11.       Further Assurances. Each party shall do and perform or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Amendment and the consummation of the
transactions contemplated hereby.

 

[Remainder of page intentionally left blank]

 



 3 

 



 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth above.

 

  BORROWER:         OMAGINE, INC.         By: /s/ Charles P. Kuczynski   Name: 
Charles P. Kuczynski   Title: Vice President and Secretary         LENDER:      
  St. George Investments LLC         By: Fife Trading, Inc., its Manager        
By: /s/ John M. Fife     John M. Fife, President

 

[Signature page to Amendment to Promissory Note]

 

 

 

 

 

 

